Citation Nr: 0405389	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  96-40 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in August 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which found that new and material 
evidence had not been received to reopen a claim for service 
connection for a low back disability.  The Board affirmed the 
denial in August 1998.  However, in January 2001, due to a 
change in the legal standard for reopening a claim based on 
new and material evidence, the Court of Appeals for Veterans 
Claim vacated the Board's decision and remanded the matter to 
the Board.  Subsequently, the Board received from the 
veteran's attorney a medical opinion supporting the claim, 
and in August 2001, the Board reopened the claim and remanded 
the matter to the RO for a VA examination and nexus opinion.  
The RO has completed the requested development and the 
reopened claim is now again before the Board for de novo 
adjudication.  


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the 
veteran's current chronic low back disability is due to an 
in-service injury.


CONCLUSION OF LAW

Residuals of a low back injury, to include compression 
fractures and disc disease of the lumbar spine, were  
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 3.102, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a low 
back disability.  Therefore, no further development is needed 
with respect to this issue.

Factual Background

Service medical records show that the veteran was seen in the 
orthopedic clinic in February 1974.  The veteran reported to 
a service examiner that he fell after slipping on ice, and he 
complained of severe pain in the left shoulder and in the 
left side of his neck.  He was referred for orthopedic 
consultation after two days of conservative treatment.  On 
orthopedic consultation, the diagnosis was a contusion of the 
left AC joint.  There was no subluxation.  X-rays of the 
shoulder were within normal limits.  The remainder of the 
service records, including the report of medical examination 
at his separation from service, are silent or negative for 
complaints or clinical findings related to a low back 
condition.

A January 1976 private medical record notes that the veteran 
was involved in a single car collision 5 days earlier, and 
was knocked unconscious for a short time.  He complained of 
right hip and lumbar pain due to the accident.  X-ray studies 
in January 1976 showed minimal anterior wedging of L1 and L2.  
A January 1976 myelogram showed slight anterior wedging of L1 
and L2, "which could represent either an acute traumatic 
change or could be secondary to remote trauma."  The 
impression was probable compression fractures of L1 and L2 
with very minimal anterior wedging.

 A February 1976 discharge summary shows a diagnosis of 
spinal cord injury, recovered; possible brachial plexus 
injury right, recovered; and questionable compression lumbar 
spine fracture L1-L2.

Private medical records dated in June 1981, and from March to 
June 1987, reflect treatment the veteran received for his 
back condition.  Diagnoses included lumbar disc syndrome.  On 
a June 1981 admission record the veteran stated that he had 
back trouble for 10 years after being hit by a truck in 
Vietnam.  The veteran was hospitalized in a private medical 
facility in March 1987 following another motor vehicle 
accident. 

VA medical examination reports dated in July 1992 indicate 
that the veteran complained of low back pain of approximately 
18 years duration.  He described two in-service incidents to 
the physician; an arm injury when a truck "slipped," and a 
motor vehicle accident with a truck.  He also reported being 
involved in "several" post-service motor vehicle accidents.  
Physical examination revealed that deep flexion and left 
lateral rotation of the lumbar spine produced pain.  The 
diagnosis was chronic low back syndrome.  Other than noting 
the veteran's self-reported history of in-service injuries, 
the July 1992 VA examination reports contain no opinion on 
the etiology of the veteran's low back disability.

A February 1995 letter from a private physician reflects a 
diagnosis of congenital spinal stenosis of the thoracolumbar 
spine, degenerative disc disease of the thoracolumbar spine, 
compression fracture of the first lumbar vertebra, and 
fracture of the fourth lumbar vertebral body.  In a medical 
report submitted with the physician's letter, it was noted 
that the veteran reported he initially injured his back 
approximately 20 years earlier.
 
VA outpatient treatment records dated from June 1995 to July 
1996 reflect ongoing treatment the veteran received for 
numerous medical conditions, primarily related to his low 
back disability.  In June 1995, it was noted that the veteran 
reported a history of low back pain since 1973, when he fell 
out of a tree during a training exercise.  X-ray studies in 
March 1996 showed osteophyte formation superiorly on L4.  
Magnetic resonance imaging in March 1996 revealed diffuse 
lumbar spondylosis, and the impression was probable old 
traumatic injury to the anterosuperior aspect of L4.  The 
outpatient records further reflect that a lumbar laminectomy 
was performed in May 1996.  

In letters dated in July and August 1996, the veteran 
reiterated that he was involved in a post-service automobile 
accident.  He stated that at least one physician had informed 
him that he had fractured his back prior to the automobile 
accident.  He reported that he sustained two in-service back 
injuries when he slipped on ice and when he fell from a tree 
during maneuvers.

In March 2001, the Board received from the veteran's attorney 
an "Independent Medical Evaluation" prepared by C. B., 
M.D., a neuroradiologist and associate professor of radiology 
at a medical institution.  The examiner made clear by his 
detailed report that he head reviewed the evidence in the 
claims file, essentially as described above (although he 
described the medical records in greater detail).  He 
concluded as follows:

In review of the records, it is clear that 
this patient and in-service injuries 
consistent with falling on the ice and falling 
out of a tree (1974).  These injuries were of 
a severe nature and the patient states that he 
injured his spine.  It is well known that 
early injuries to the spine can lead to later 
and more severe advancing arthritis and 
degenerative changes to the spine due to 
chronic ligament laxity and spine instability.  
In fact, one reference states "...At the onset, 
tearing of ligaments and subluxation are 
manifest by local symptoms of low back pain 
accentuated by the motion which stretches the 
ligaments...  Eventually, symptoms of localized 
degenerative arthritis are superimposed..."  
[Dr. C. B.'s citation to medical treatise 
omitted.]  Additionally, once these ligaments 
are injured, the spine is at high risk for 
future injuries.  This patient's automobile 
injuries and other spinal injuries were likely 
superimposed on his injury in the service and 
may have either caused or aggravated a 
probable service acquired spine ligamentous 
injury or compression fracture.  His 
compression fracture at L-2 was described as 
remote and chronic in 1992 and would not be as 
severe had he not had his spine injured during 
service time; therefore, it is my opinion that 
this patient's current spine disease is the 
result of his in-service injuries.

It is my opinion that this patient's in-
service spine injuries likely damaged his 
spinal ligaments thereby increasing his risk 
for injury later in life.

In May 2003, the veteran underwent a VA orthopedic and 
neurological examination.  After review of the record and 
examination of the veteran, the VA examiner concluded as 
follows:

It is my medical opinion that the patient does 
have a functional disability because of his 
back pain.  I do not feel like his back pain 
actually began from the injury on the ice for 
which it is documented he was not complaining 
of low back pain, but rather shoulder and neck 
pain.  Orthopedics did see the gentleman and 
evaluated his shoulder and neck region.  
Patient states he re-injured himself several 
months later and no documents can be found on 
that.  Patient was involved in a severe motor 
vehicle accident, which could have either 
begun this process or exacerbated it.  Patient 
did undergo a laminectomy in 1996, and I 
believe he has never recovered from this.  
Patient states he apparently was doing well 
enough to lift up a heavy piece of equipment 
in 1998, which exacerbated his back once 
again...

Again, I do believe this gentleman has a 
disability from his LS spine, but I do not  
believe that it is incurred by the military at 
this time.

In addition, the May 2003 VA examiner dedicated an equally 
long paragraph to discuss an anonymous letter in the claims 
file stating that the veteran had been doing hard manual 
labor, that he bragged about all of the money he was making, 
and that he hoped not to get caught at working.  The examiner 
asserted that the investigation was "ongoing from the 
records."  The Board notes that the anonymous letter to 
which the May 2003 VA examiner referred was prepared in May 
1994, and that as a result of the letter VA conducted a VA 
filed investigation and a deposition of the veteran, and 
obtained a detailed work history from the veteran shortly 
thereafter in 1994.  The net result was that the veteran was 
found to be working, but to have been able to find only 
sporadic employment.  As result, his VA pension benefits were 
reduced, but not terminated, since he still fell within the 
relatively low income limits for receiving VA pension 
benefits.  

Law and Regulations

 Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Of the two on-point medical opinions of record, the Board 
finds the supportive opinion of Dr. C.B. to be the most 
persuasive.  His recitation of the facts of the case is 
detailed and accurate and the reasoning is sound and 
supported by reference to a medical treatise.  He points to 
treatment records, and X-ray and myelogram reports, prepared 
shortly after a severe automobile accident in 1976, which 
question whether the veteran's objectively demonstrated 
pathology of the spine was due to the car accident or due to 
a remote injury.  He contends that these findings corroborate 
the veteran's claim that he sustained trauma to his lumbar 
spine during his documented in-service fall on the ice and an 
undocumented in-service fall from a tree.

By contrast, the May 2003 VA examiner reasons that because no 
in-service injury to the low back is documented, he did not 
feel that the veteran's back pain began as a result of the 
documented fall on the ice or an undocumented fall from a 
tree during service in 1974.  While the lack of diagnosis or 
complaint of back pain during service is evidence against the 
veteran's claim, the May 2003 VA examiner's opinion is 
significantly weakened by his long reference to a nine-year-
old anonymous letter regarding an investigation described as 
"ongoing", when the record contains evidence that the 
matter had been investigated and resolved very shortly 
thereafter, to a large extent in the veteran's favor.  The 
Board acknowledges that the record is replete with statements 
from the veteran that call into question his credibility, 
such as claims of in-service automobile accidents (seemingly 
largely abandoned once he obtained a private attorney).  
Still, this error on the part of the May 2003 VA examiner not 
only introduces the possibility of bias on the part of the 
examiner, but also seems to demonstrate a lack of sufficient 
attention to the record, thereby calling into question his 
relatively conclusory medical opinion against the veteran's 
claim. 

In essence, the Board is left with a well-reasoned private 
medical opinion in favor of the veteran's claim, albeit based 
on the premise that the veteran did sustain permanent damage 
to his low back during service notwithstanding no diagnosis 
or complaint of back disability during that time.  The fact 
remains that he did sustain injuries during his documented 
in-service fall on the ice and, while no back findings were 
initially reported, X-ray and myelogram reports after an 
automobile accident in January 1976 (just over a year after 
discharge from service), showing probable compression 
fractures and wedging of the spine, and stating the injuries 
to be consistent with either an old injury or with recent 
trauma, are at least as likely as not consistent with Dr. 
C.B.'s well-reasoned and detailed medical opinion.  As a 
matter of proof, these X-ray reports are evidence that, with 
resolution of reasonable doubt, the veteran had a back injury 
during service.  The treating physicians in 1976 must have 
been given strong pause by the wedging and compression 
fractures in the lumbar spine; otherwise, it would have been 
a straightforward matter, and a matter of little consequence 
or import, for the treating physicians to attribute all of 
the veteran's back pathology to his severe January 1976 post-
service car accident, or simply to have diagnosed the 
veteran's condition without comment as to etiology.

In light of the foregoing, the Board finds that the evidence 
is at least in equipoise in this case.  Accordingly, service 
connection for residuals of a low back injury, to include 
compression fractures and disc disease of the lumbar spine, 
is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303 (2003).  


ORDER

Service connection for residuals of a low back injury, to 
include compression fractures and disc disease of the lumbar 
spine is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



